October 22, 2010 Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: John Reynolds Angela Halac Jamie Kessel David Link Erin Wilson Re: ExamWorks Group, Inc. (the “Registrant”) Registration Statement on Form S-1 Registration File No. 333-168831 Ladies and Gentlemen: In connection with the above-captioned Registration Statement, we wish to advise that between October13, 2010 and October21, 2010, 6,499 copies of the Preliminary Prospectus dated October13, 2010 and supplemented on October21, 2010 were distributed as follows: 4,458 to prospective underwriters; 1,936 to institutional investors; 86 to prospective dealers; and 19 to others. We have been informed by the participating underwriters that they will comply with the requirements of Rule 15c2-8 under the Securities Exchange Act of 1934, as amended. We hereby join in the request of the Registrant that the effectiveness of the above-captioned Registration Statement, as amended, be accelerated to 4:30 p.m. Washington, D.C. time on Wednesday, October 27, 2010, or as soon thereafter as practicable. Very truly yours, GOLDMAN, SACHS & CO., CREDIT SUISSE SECURITIES (USA) LLC As representatives of the Prospective Underwriters By: /s/Goldman, Sachs & Co. (Goldman, Sachs & Co.) CREDIT SUISSE SECURITIES (USA) LLC By: /s/Steven Schwartz Name: Steven Schwartz Title: Managing Director 2
